Name: Commission Regulation (EC) NoÃ 1026/2006 of 5 July 2006 laying down the allocation coefficient to be applied under the Community tariff quota for imports of maize from third countries provided for by Regulation (EC) NoÃ 969/2006
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  plant product;  trade;  international trade
 Date Published: nan

 6.7.2006 EN Official Journal of the European Union L 184/11 COMMISSION REGULATION (EC) No 1026/2006 of 5 July 2006 laying down the allocation coefficient to be applied under the Community tariff quota for imports of maize from third countries provided for by Regulation (EC) No 969/2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (2), and in particular Article 4(3) thereof, Whereas: (1) Regulation (EC) No 969/2006 opens an annual tariff quota of 242 074 tonnes of maize (serial number 09.4131). (2) Article 11 of Regulation (EC) No 969/2006 fixes a quantity of 242 074 tonnes for tranche 2 for the period from 1 July to 31 December 2006. (3) The quantities applied for by 13.00 (Brussels time) on Monday 3 July 2006 in accordance with Article 4(1) of Regulation (EC) No 969/2006 exceed the quantities available. The extent to which licences may be issued should therefore be determined and the allocation coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Each application for an import licence for the maize quota lodged by 13.00 (Brussels time) on Monday 3 July 2006 and forwarded to the Commission in accordance with Article 4(1) and (2) of Regulation (EC) No 969/2006 shall be accepted at a rate of 0,46439 % of the quantity applied for. Article 2 This Regulation shall enter into force on 6 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 176, 30.6.2006, p. 44.